Citation Nr: 0929367	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-14 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an extension of vocational rehabilitation 
benefits for postgraduate educational studies under the 
provisions of Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to January 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 administrative decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the Veteran's request for 
an extension of Chapter 31 benefits.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an extension of vocational 
rehabilitation benefits for postgraduate educational studies 
under the provisions of Chapter 31, Title 38, United States 
Code.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill VA's statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

During the May 2009 personal hearing, the Veteran testified 
that he warrants an extension of educational benefits for his 
postgraduate educational studies.  

The record shows that the Veteran initially received 
educational assistance under the provisions of Chapter 30, 
Title 38, United States Code (Montgomery GI Bill).  After his 
period of receiving benefits expired, he applied for 
vocational rehabilitation benefits under Chapter 31 in 
January 2002 and September 2003.  At that time, service 
connection was in effect for residuals of a right jaw 
fracture and mild restrictive pulmonary disease, both 10 
percent disabling as of March 9, 2000.  Specifically, in his 
January 2002 application, the Veteran stated that his 
pulmonary disability limits his work environment due to his 
sensitivity around certain chemicals and fumes.  He further 
added that he was in the process of becoming a doctor and 
could not resort to his previous occupation as a mechanic 
because of his service-connected disabilities.  The Veteran 
concluded that he wanted the vocational rehabilitation 
program to help him pursue his doctorate and to become a 
general practitioner.  

After completion of an initial evaluation and a career 
assessment inventory in January 2004, the RO determined that 
the Veteran's service-connected disabilities created a 
significant impairment of employability.  His functional 
limitations associated with a general respiratory condition 
and limited motion of the jaw presented a barrier to 
employment.  The RO also noted that feasibility for 
successful rehabilitation appeared reasonably good based on 
his willingness to prepare for and actively seek entry level 
employment compatible with his aptitudes, interests, 
abilities, and disabilities.  As such, in March 2004, the RO 
approved vocational rehabilitation benefits "to obtain and 
maintain employment in the occupational group of [b]iological 
[s]ciences."  As reflected in the Veteran's March 2004 
Individualized Written Rehabilitation Plan (IWRP), the 
Veteran's objective was to complete a bachelor's degree in 
pre-professional biology with an anticipated completion date 
of May 2004.  

In March 2004, the Veteran contacted W.B., his case 
manager/vocational counselor, to inform him that he would 
graduate with a bachelor's degree in pre-professional biology 
in August 2004.  He stated that he was interested in pursuing 
an advanced degree because a degree in pre-professional 
biology is intended to prepare individuals for further 
advance study and not entry into the job market.  To support 
this assertion, the Veteran submitted a statement from a 
March 2004 Veterans Employment Representative of the Illinois 
Department of Employment Security, labor market surveys, and 
school descriptions of a Bachelor of Science in Biological 
Sciences.  The Veterans Employment representative concluded 
that achieving a pre-medical degree will qualify an 
individual to work within the life sciences or healthcare 
field in only a non-certified position such as a biological 
or health technician, which commonly pays an average hourly 
wage of $8.00 to $9.00 an hour.  Labor Market Surveys 
indicate that with the pre-professional degree, the Veteran 
would only be able to obtain employment as a biological or 
health technician for $8.00 to $9.00 per hour.  Additionally, 
two documents from Mississippi State University note that 
"most students who earn a B.S. degree in Biological Sciences 
will need to continue their education in graduate or 
professional school. . . . [t]he B.S. in Biological Sciences 
should be viewed as a pre-professional degree that prepares 
the student for either advanced study in the biological 
sciences or specific training in a profession (such as in 
medicine, therapy, law, education, engineering, or business). 
. . ."  

The case manager/vocational counselor informed the Veteran 
that he had approximately four months remaining of Chapter 31 
benefits; however, after discussing the merits of his case 
with L.S., a VA Counseling Psychologist, it was recommended 
that a request for an extension of vocational rehabilitation 
benefits be submitted beyond the 48 months so that the 
Veteran could continue his education and receive an advanced 
degree in radiology, chiropractic medicine, or even attend 
medical school.  

In May 2004, W.B. contacted L.S. again and asked whether the 
Veteran was considered fully employable under the current 
vocational rehabilitation regulations when he obtained his 
pre-professional degree in August 2004.  L.S. responded that 
a case could be made that he could work in an hourly paid 
job, but that would be considered "unemployed."  Since his 
degree is a pre-professional degree in Biology, a case could 
be made that his degree is a "preparation for an advanced 
degree. . . . [and] [the] [RO] would find in favor of the 
[V]eteran."

A request for an extension was approved by the Veteran's 
Vocational Rehabilitation Counselor in July 2004.  In an 
updated IWRP, dated July 2004, the RO determined the 
Veteran's new goal would be to "obtain and maintain 
employment as a Chiropractic Physician."  Based on this 
approval, the Veteran explained in his May 2005 statement 
that he moved from his home in Bloomington, Illinois, to the 
Chicago area to be closer to the National University of 
Health and Science.  He stated that he only moved because he 
was told that his benefits were approved.  After attending 
the school for approximately two weeks, he received a 
September 2004 administrative decision, indicating that an 
"administrative error" was made, and he should not have 
received an extension of Chapter 31 benefits.  The RO 
informed the Veteran that his fees associated with his 
tuition, books, and supplies for the fall semester would be 
paid; thereafter, his Chapter 31 benefits would be 
terminated.  

At the May 2009 hearing, the Veteran raised four arguments 
surrounding his claim.  He stated that his due process rights 
were violated because proper procedures were not followed 
throughout the entire process, he was informed by his 
vocational rehabilitation counselor that postgraduate studies 
would be included in his rehabilitation plan but were 
withdrawn due to administrative error, his claims file was 
misplaced and mishandled by several VA employees, and his 
service-connected disabilities were never reevaluated after 
he received increased disability evaluations.  

The Board has carefully reviewed the evidence of record and 
concludes that a remand is necessary.  First, the Board finds 
that the current record is incomplete.  As previously 
mentioned, the request for an extension was approved by a 
vocational rehabilitation and education (VR&E) officer in 
July 2004; however, that document is not of record.  This 
document is also referred to in the February 2005 Statement 
of the Case (SOC).  Since the Board is required to conduct a 
de novo review of the Veteran's appeal, an accurate and 
complete copy of the record is essential to its mission.  See 
38 U.S.C.A. § 7104 (West 2002 and Supp. 2008); 38 C.F.R. § 
19.7 (2008).  

Second, the Board finds that the Veteran should be afforded a 
VA examination to address the current severity of his 
service-connected disabilities and a counseling assessment to 
determine whether the Veteran's service-connected 
disabilities result in a serious employment handicap and 
whether achievement of his vocational goal is feasible.  
Since his initial grant of vocational rehabilitation 
benefits, service connection is currently effect for the 
following disabilities: insomnia associated with residuals of 
a right fractured jaw, 50 percent disabling; residuals of a 
right fractured jaw, 30 percent disabling; headaches 
associated with residuals of a right fractured jaw, 30 
percent disabling; and tinnitus associated with residuals of 
a right fractured jaw, 10 percent disabling.  Prior to the 
Veteran being awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) as of August 10, 2007, the Veteran's 
service-connected disabilities resulted in a combined rating 
of 80 percent disabling.  

The Board notes that in March 2004, when the Veteran was 
granted entitlement to Chapter 31 benefits, his combined 
disability rating was 20 percent.  Based upon the evidence of 
record, the Veteran has only been afforded an initial 
evaluation conducted in January 2004.  VA may consider 
whether a finding of employment handicap should be changed to 
serious employment handicap when there is an increase in the 
degree of service-connected disability, or other significant 
change in the Veteran's situation.  See 38 C.F.R. § 21.58 
(2008).  Since the Veteran's service-connected disabilities 
have clearly worsened in severity, a VA examination and an 
additional evaluation is warranted to determine whether the 
Veteran has an employment handicap or a serious employment 
handicap, and whether the achievement of a vocational goal is 
currently reasonably feasible.  

Third, the Veteran should be afforded proper Veterans Claims 
Assistance Act of 2000 (VCAA) notice pertaining to his claim.  
VA has implemented regulations applying the provisions of 
VCAA to claims for benefits not administered under Chapter 
51.  For example, the Board notes 38 C.F.R. § 21.1031 (2008), 
which provides, in part, that when VA receives a formal 
complete or substantially complete application for 
educational assistance, the VA will notify the claimant of 
the evidence and/or information necessary to  substantiate 
the claim.  38 C.F.R. § 21.1031(b) (2008).  The authority for 
this regulation is explicitly identified as 38 U.S.C.A. §§ 
5102, 5103, and 5103(a) (West 2002 & Supp. 2008).  VA has 
recently proposed similar regulations with respect to claims 
for vocational rehabilitation.  

While the new regulations are not currently in effect, the 
Board notes that their proposal clearly suggests that VA has 
taken the position that the VCAA is applicable to claims 
brought under 38 U.S.C.A. Chapter 31.  Thus, in fairness to 
the Veteran, the Board finds that a remand is necessary to 
ensure that the Veteran is provided notice as to the type of 
information and evidence needed to substantiate his claim for 
an extension of vocational rehabilitation benefits, as well 
as his and VA's responsibilities in the development of his 
claim.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran VCAA notice under 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159 (2008).  The Veteran should 
also be sent a notice of the evidence 
required to substantiate his claim for 
entitlement to an extension of vocational 
rehabilitation benefits for postgraduate 
educational studies under the provisions 
of Chapter 31, Title 38, United States 
Code.  

2.  Obtain the July 2004 extension 
approval letter by the VR&E Officer and 
associate it with the Veteran's claims 
file.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  The Veteran should also be 
provided with an opportunity to submit 
such report.  

3.  Afford the Veteran the appropriate VA 
examinations to determine the severity 
and manifestations of his service-
connected disabilities.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiners should 
be accomplished, and each examiner is 
requested to report complaints and 
clinical findings in detail.  Each 
examiner is requested to provide an 
opinion as to the degree of impairment 
caused by the Veteran's service-connected 
disabilities on his capacity for 
performing substantially gainful 
employment and the impairment this 
disability may cause in the Veteran's 
ability to pursue his doctoral degree 
under vocational rehabilitation benefits.  
A discussion of the facts and medical 
principles involved and a clear rationale 
for all opinions should be provided.  The 
Veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

4.  Thereafter, a determination must be 
made by a counseling psychologist (CP) or 
a vocational rehabilitation counselor 
(VRC) as to whether the Veteran has an 
employment handicap or a serious 
employment handicap, and whether the 
achievement of his vocational goal is 
currently reasonably feasible.  

5.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



